PER CURIAM.
Appellants * seek review of a final judgment denying their motion for summary *163judgment and granting the defendants’ cross motion for summary judgment against them. On appeal, appellants challenge the constitutionality of the filing fee, election assessment and party assessment scheme found in sections 99.061(1), 99.092 and 99.103, Florida Statutes. They contend that these provisions of Chapter 99, Florida Statutes, requiring a portion of the filing fee to be disbursed to the election campaign financing trust fund and part to be given to the state political party, are unconstitutional infringements on their freedom of speech and association. We reject these challenge for the reasons articulated in Buckley v. Valeo, 424 U.S. 1, 96 S.Ct. 612, 46 L.Ed.2d 659 (1976), and Little v. Florida, Department of State, 19 F.3d 4 (11th Cir.1994). Our review is of course limited to the legality of the statutes; the wisdom of the challenged scheme is exclusively within the province of the legislature.
AFFIRMED.
MINER, KAHN and LAWRENCE, JJ., concur.

 Both appellants were candidates for public office. Appellant McNamee was a candidate for State Attorney and Appellant Pincket ran as a Democratic candidate for the Florida Senate. Neither appellant was elected.